United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 


Inventors: Coates et al.			:
Application No. 14/803,020			:		Decision on Petition
Filing Date: July 17, 2015			:				
Attorney Docket No. IR1110-2		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed December 9, 2020, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

Background

Applicant (Peptinnovae Limited) filed the application on July 17, 2015.  

The Office issued a final Office action via an e-mail notification on October 2, 2017.  The Office action sets a three-month shortened statutory period for reply on October 2, 2017.  The final Office action rejects claim 11, the only claim under examination.

Applicant’s counsel, Steptoe & Johnson LLP (“Steptoe”), advised applicant that therapeutic claims would not be obtainable absent additional data.

Applicant’s management decided the cost of pursuing the claims and obtaining additional data was “not within the budget of applicant.”

A reply to the Office action was not filed, and an extension of time was not obtained.  As a result, the application became abandoned on January 3, 2018.

The Office issued a Notice of Abandonment via an e-mail notification sent to Steptoe on        May 17, 2018. 
Peptinnovate Limited changed its name to Immune Regulation Limited on October 3, 2018.

Applicant’s management changed on an unknown date prior to the spring of 2020.

Applicant’s new management entered into discussions concerning patent strategy with DLA Piper during the spring of 2020.

During October 2020, DLA Piper informed applicant’s new management that this application is abandoned.

A statement of facts submitted with the petition states,

The management team for Applicant had changed since the mail date of the Final Office Action in 2017 and the new team expressed a keen interest in attempting to revive the present patent application and cover all costs associated with the process….

The subject matter of the present Application is of great interest to the Applicant as can be attested by the clinical trial based on the peptide composition claimed in the '632 patent and methods of the above-identified application.

The petition was filed on December 9, 2020.

Discussion

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.

The petition includes items (1)-(3) set forth above. 

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.1  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”2  In this case, the petition to revive was filed more than two years after the application became abandoned.  

Applicant has provided additional information concerning the abandonment of the application and the delay in filing a petition to revive as part of a statement submitted with the petition.

Applicant’s management chose not to file a response to the final Office action as a result of the following:

(1)	Steptoe advised applicant that therapeutic claims would not be obtainable absent additional data; and
(2)	Applicant’s management decided the cost of pursuing the claims and obtaining additional data was “not within the budget of applicant.”

MPEP § 711.03(c)(II)(C) states,

Where, or that the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). An intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988).

A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay within the meaning of 37 CFR 1.137 because:

(A) 	the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;
(B) 	the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent;
(C) 	the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;
(D)	the applicant does not consider any patent to be of sufficient value to maintain an interest in obtaining the patent; or
(E) 	the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses.

As discussed in MPEP § 711.03(c)(II)(C), the abandonment of an application or the delay in filing a petition is not unintentional if the abandonment or delay is the result of Applicant’s belief concerning the patentability of claims or a belief that the value of the application fails to justify the expense of continuing to prosecute the application.

The statement indicates applicant’s management has changed, discusses the beliefs of the new management, and references a clinical trial.

MPEP § 711.03(c)(II)(C) states,

Likewise, a change in circumstances that occurred subsequent to the abandonment of an application does not render "unintentional" the delay resulting from a previous deliberate decision to permit an application to be abandoned. These matters simply confuse the question of whether there was a deliberate decision not to continue the prosecution of an application with why there was a deliberate decision not to continue the prosecution of an application.

The change in management, the clinical trial, and new management’s recognition of the value of the application are all changes in circumstances that occurred after the abandonment of the application, and these changes will not result intentional abandonment becoming unintentional abandonment or any intentional delay in filing  a petition to revive becoming unintentional delay.

In view of the prior discussion, the petition is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        2 Id. at 1223.
        3 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.